DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 1/4/2021. 

Terminal Disclaimer
The terminal disclaimer filed on 1/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat 10608774 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
                 
Response to Amendment
In response to the action mailed on 10/20/2020, the Applicant has filed a response amending the claims.

Response to Arguments
In view of Applicant’s response the claims are allowable. 

Allowable Subject Matter
Claims 1, 6-11, 14-17 and 20 are allowed. 
 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The closest relevant prior art is the following:

Hisamoto (US Pub 20120224170)  Fig 3 teaches a node comprising a controller 101 (processing system) that activates a first light source (197) of an optical transmit/receive device (transponder 190) of a telecommunication network, the controller 101 includes the optical transmit/receive device (transponder 190), the controller 101 (processing system), that includes the optical transmit/receive device (transponder 190), detects a receiving of a test light from the first light source (197) at an add/drop port of an optical add/drop multiplexer (110, 130) of the telecommunication network via a notification from the optical add/drop multiplexer (110,130), the controller 101 (processing system), that includes the optical transmit/receive device (transponder 190), tests the optical transmit/receive device (transponder 190) and the add/drop port of the optical add/drop multiplexer (110, 130) in response to the detecting of the receiving of the test light from the first light source (197).

Younce et al (US Pub 20150208146) Fig 12 teaches a first light source (transmitting laser) that is activated for testing by an optical transmit/receive device (e.g. transponder 1208) in response to the optical transmit/receive device (e.g. transponder 1208) being powered on (i.e. because it is newly installed).

Zimmerman (US Pub 20120042213) Fig 4 teaches a central facility 110’ comprising a user that verifies (e.g. at step 437) that devices being tested match a work order (network provisioning order) (i.e. in response to an acceptable test), and the central facility 110’ has a user that generates (e.g. at step 439) an indication that a device is 

Liu et al (US Pub 20090067836) Fig 5 teaches a central facility (GLT) comprising a processing system 550 that includes an optical transmit/receive device (e.g. 510, 518) so as to automatically perform a function (e.g. testing/verification).

Chaudhuri et al (US Pat 6862380) Fig 1, Fig 2 teaches an optical switch 104 (add drop multiplexer) comprising an optical signal generator 130 and an analyzer 134 to perform verification of connections between input and output ports of the optical switch 104 (add drop multiplexer).

Fee et al (US Pat 6980736) Fig 3, Fig 4 teaches an optical switch 324 (add drop multiplexer) comprising an optical signal generator 320 and an analyzer 420 to perform verification of connections between input and output ports of the optical switch 324 (add drop multiplexer).

The closest relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A method comprising: activating, by a processing system including at least one processor, a first light source of an optical transmit/receive device of a telecommunication network, wherein the processing system includes the optical 
detecting, by the processing system including the optical transmit/receive device, a receiving of a light from the first light source at the port of the optical add/drop multiplexer of the telecommunication network via a notification from the optical add/drop multiplexer; 
activating, by the processing system including the optical transmit/receive device, a second light source at a first one of: the optical transmit/receive device or the network switch; 
detecting, by the processing system including the optical transmit/receive device, a receiving of a light from the second light source at a different one of: the optical transmit/receive device or the network switch; 
activating, by the processing system including the optical transmit/receive device, a third light source at the different one of: the optical transmit/receive device or the network switch; 
detecting, by the processing system including the optical transmit/receive device, a receiving of a light from the third light source at the first one of: the optical transmit/receive device or the network switch; 
verifying, by the processing system including the optical transmit/receive device, the optical transmit/receive device and the port of the optical add/drop multiplexer match 
verifying the optical transmit/receive device and the network switch match the network provisioning order, when the receiving of the light from the second light source is detected and when both: 
the receiving of the light from the second light source is detected; and 
the receiving of the light from the third light source is detected; and 
generating, by the processing system including the optical transmit/receive device, an indication that the optical transmit/receive device is correctly installed, when the optical transmit/receive device and the port of the optical add/drop multiplexer match the network provisioning order.

Regarding Claim 9, A method comprising: 
activating, by a processing system including at least one processor, a first light source of an optical transponder of a telecommunication network, wherein the processing system includes the optical transponder, and wherein the first light source is activated by the optical transponder in response to the optical transponder being powered on; 
detecting, by the processing system including the optical transponder, a receiving of a light from the first light source at a network switch of the telecommunication network via a notification from the network switch; 
activating, by the processing system including the optical transponder, a second light source at the optical transponder; 
detecting, by the processing system including the optical transponder, a receiving of a light from the second light source at a port of an optical add/drop multiplexer of the telecommunication network; 
routing, by the processing system including the optical transponder, a light from a third light source of the telecommunication network to the port of the optical add/drop multiplexer; and 
detecting, by the processing system including the optical transponder, a receiving of the light from the third light source at the optical transponder; 
verifying, by the processing system including the optical transponder, the optical transponder and the network switch match a network provisioning order, in response to the detecting of the receiving of the light from the first light source, wherein the verifying further comprises: 
verifying the optical transponder and the port of the optical add/drop multiplexer match the network provisioning order, when the receiving of the light from the second light source is detected and when both: 
the receiving of the light from the second light source is detected; and 
the receiving of the light from the third light source is detected; and 
generating, by the processing system including the optical transponder, an indication that the optical transponder is correctly installed, when the optical transponder and the network switch match the network provisioning order.

Regarding Claim 15, A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising: 
activating a first light source of an optical transponder of a telecommunication network, wherein the processing system includes the optical transponder, and wherein the first light source is activated by the processing system including the optical transponder in response to the optical transponder being powered on; 
detecting a receiving of a light from the first light source at a network switch of the telecommunication network, wherein the detecting is performed by the processing system including the optical transponder in response to receiving a notification from the network switch; 
activating a second light source at the optical transponder; 
detecting a receiving of a light from the second light source at a port of an optical add/drop multiplexer of the telecommunication network; 
routing a light from a third light source of the telecommunication network to the port of the optical add/drop multiplexer; 
detecting a receiving of the light from the third light source at the optical transponder; 
verifying the optical transponder and the network switch match a network provisioning order, wherein the verifying is performed by the processing system including the optical transponder in response to the detecting of the receiving of the light from the first light source, wherein the verifying further comprises: 
verifying the optical transponder and the port of the optical add/drop multiplexer match the network provisioning order, when the receiving of the light from the second light source is detected and when both: 
the receiving of the light from the second light source is detected; and 
the receiving of the light from the third light source is detected; and 
generating an indication that the optical transponder is correctly installed, wherein the generating is performed by the processing system including the optical transponder in response to the optical transponder and the network switch matching the network provisioning order.

Although methods/systems for indicating a correct installation of optical transmit/receive devices (transponders) are well known in the art, there is no teaching, suggestion or motivation to generate a method/system that indicates a correct installation of an optical transmit/receive device (transponder) with the above configuration and as described in the instant application. Thus, this is a new inventive system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636